OFFICE   OF THE ATTORNEY         GENERAL      OF TEXAS

                                AUSTIN




Uonorablo Frank R. i&may
county Attorney
carroa couaty
Peah34dle, torn8




          Your reQuert   ior     a                 this    Depart&t            read88


                                                     aak8 a     rtats-




                                      , aball   coastltute          a



                           &umr aaoay
                                    coastltute            3 Quolwa.



          “‘Can a oouaty       ccmmlsrioaer     vho la sick         be
     ooutsd 8s prsseat oven thotz& ho- ia umiblo               to
     cow to the Court XOUYIQ,provided he alga8                the        or-
     ders?’

          m*If your, awwr   to the flmt quoatioa is la
     the nffirmtlvo,   then kindly odvire ao to vhether
Nonorable     Prank R. Nwray,                     pp     2




            l‘If an ill oomhrionm      vho la unrbla to at-
      tend a arraioa oi the aourt aannot k counted a8
      0onatruutlTvly preasat   ana a&La* only the Dlatriot
      court can determine the queat1oa OS a vaaanoy, iaov
      aan fho ooi#iaaioneM8    court trmaaot   bualneaa vhers
      tb o ltctute protidea for all Plembera of the court
      to ba prosoat?@

            .‘fe the iaauanae or time vamcnta ror the pay-
      i88at ot fatpr0rap#nt8   Crc the purahaas of maahfnery
      praia     the tlao varmint8 aantrin the protlalon
       . . . . and that to create said fund, a tax La tmre-
      by lerlrd   to pay the lntsreat    0~ raid varranta and
      to porlde     the neoaarary ainkint( funca, and to pcy
      the prlaoipkl     themof at nrturlty” such a lcrJ of
      a tax a8 requfrea the prsacncs of the entire Corn--
      miaafonor3’ Court?‘”

              In Texas Juriapruaonoe,                          Voluae    11, page    559,it   28
ltatsdr
              .IB     order         that      valid aatlcn “lay be takan br
      gy~e~4u88;ow~8,         they mat firat be ormea
                 . -any area xamberr 0r the cwaiaaioaer8~
      oouzt, iocrludfng the oountt judge, aonstltuta   a
      quorum r0r the tfcruaction   of any buatiO88 exoept
      that    of     1 e T y ir q     c    8o u a ty   ta x.    .   l   .*


              Artiolo          2343, Wmma’a                  Anaotated       Civil   Statute+@roads:

           “Aay throw am&era of eald court, iacludiag  the
      county &ago, shall oonatltute 8 quoruls roP the
      tmnsaotlan of my buaitaoaa except that of 1erpinSt
      a oounty tax.”
              It     ~18  haa in th0 0a80 0i ze00kb  P. stat0, ki a. w.
(2d) 714 that          the aosmiaalouera~ uourt could levy tama only at
a rogulu      toFm      vita 8ll msmbara praaent.

         It WI hola by the &@mne Court or Tom                                          Ln the cars
of Fro0 v. Yaarborough, 8 3. U. 1901
Honorable   Prank R. S&array, page 3


            “Artlolr 1515 gave the paver to 1~7 tuea
      for oounty urpoaoa, and Article 1517 (nor Article
      2354, .supra P lmpoaad llmltationa a8 to the moda of
      impocllng taxea as follova:
            “‘X6 county tax ahall b% levied oxrapt at a
      regulap trma of *U court, and vhen all the numbers
      of said court arm present.’
            “Unquaatioaabl~,   the Legislature      had tha paver
      to atakmthis rub.      T& llnltotlon      admlto of AO
      construction.    The meanlag is cleari      aourta carmat
      alter or diapenas vith tt.’       (?srazrthetlcol    insm-
      tioa ours)
              In viev of tha foregoing authorities   it is our opinion
   that tha conndamioneral court cannot maks a valid county ,pbmy
  vhon one of the cominlasionmra la absent dum to 1llaes.s.
   liovo the vord *present" as uesd in the etatutr     ati&d be gfvsn    .
.lt8    usual meting  and to rmquirm actual presence at 8 regular
  ‘.moeting of the aourt held at the courthouse.    (Article 2343, R.s.)

            With reapmct   to your question    as to hov tha commlaalon-
o x -m*
     c o ur t
            c a na&   gndmr lwh                      ve regret that there
                                   c lr c wc sta nc m8.
 1s In our opinion no vay In vhlch the oourt CSD aot so at to levy
 8 legal tax except upon a full oomplFance vlth Utlole  2354, supra,         ’
            Urnbellwe   that the lsvplng al’ a tax Sor the purpose
 of paying fntmrmat and providing a alnklng fund to rotlm vac-
 rants Issued for tha pu,urchaae of machinery and for the     ynent
 of imrprovementa ccdaea vlthln the purview of Article 235 0”, aujwa,
 rmquiring the arfimativa     action of the court vhen 811 wmbera of
 thm court are present.